Citation Nr: 1312789	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for the service-connected status post reconstruction of the right knee with instability.  

2. Entitlement to a rating in excess of 20 percent for the service-connected herniated nucleus pulposus at the L5-S1 disc.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In October 2009, the Veteran testified before a Veterans Law Judge (VLJ) who was later designated to serve as the Acting Chairman of the Board.  As such, he is no longer available to adjudicate claims for veterans' benefits as a Member of the Board.  Thus, in order to comply with 38 C.F.R. § 20.700 (2012), the Veteran was provided a new hearing before the undersigned VLJ in October 2012.  Transcripts of both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  While the Board regrets the need for further delay in the adjudication of the Veteran's appeal, additional development is necessary in order for VA to be in compliance with its duty to assist.  

In this regard, in July 2010, the Board remanded the issues on appeal in order for the agency of original jurisdiction (AOJ) to obtain all relevant record currently held by the Social Security Administration (SSA).  The AOJ was also instructed to accord the Veteran a VA examination addressing the current extent of his service-connected right knee and lumbar spine disabilities and to obtain a VA examiner's opinion as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining gainful employment. 

The AOJ obtained the Veteran's SSA records, and, while the agency scheduled him for VA examinations in September 2010, he failed to report.  As a result, the AOJ denied all three of his claims.  See November 2010 supplemental statement of the case (SSOC).  See also 38 C.F.R. § 3.655(b) (when a veteran fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied).  However, the Veteran argues that he did not receive notice of these VA examinations, because notice of the scheduled examinations was sent to an incorrect address.  Indeed, in February 2013, he specifically explained that the examination notice letter was sent to an old address in Milford, Massachusetts, as opposed to his current residence in Webster, Massachusetts. 

Further review of the claims file confirms the Veteran's statement.  While letters from the AOJ in July and September 2010 were sent to his current address in Webster, his Veterans Health Administration (VHA) records still use his old address in Milford.  In addition, the Board observes that the Veteran's November 2010 SSOC was also sent to his old address in Milford, even though the AOJ had just recently used his new (and correct) address.  

While the AOJ has the responsibility of requesting a VA examination, the Board recognizes that it is the VHA, and typically the local VA Medical Center (VAMC), that actually informs a veteran of the time and date of his scheduled examinations.  In fact, the July and September 2010 post-Remand letters specifically explain this process.  As such, it is likely that the VHA unknowingly sent the letter to the wrong address. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, a portion of the Board's July 2010 Remand instructions was not carried out due to the failure to notify properly the Veteran of his scheduled VA examinations.  

Moreover, the Board has reviewed and considered the totality of the evidence of record.  In this regard, at the recent hearing, the Veteran testified as to his worsening low back and right knee pain-as well as the severity of the instability of his right knee.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Further, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical records not already in the claims file pertaining to right knee and low back treatment and/or evaluation that he may have received in recent years-or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  Document the attempts to obtain such records.  

If any pertinent evidence identified by the Veteran is unavailable, inform him and request that he obtain and submit it.  If any records are unavailable/do not exist, and further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and severity of the service-connected status post reconstruction of the right knee with instability and the service-connected herniated nucleus pulposus at the L5-S1 disc.  [Ensure that the Veteran's current address is updated in all databases, including any VHA databases.]  The claims folder must be made available to the examiner for review of the case, and a notation to the effect that this record review took place should be included in the report.  In addition, the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, including X-rays and tests designed to assess ligament stability and strength (such as McMurray's, Lachman's, and anterior/posterior drawer tests), are to be performed, and the examiner should review the results of any testing prior to completing the report.  

A.  With regard to the service-connected status post reconstruction of the right knee with instability, the examiner should discuss all relevant pathology associated with this disorder, including any limitation of motion, instability, or ankylosis of this joint.  If any instability of the Veteran's right knee is found, the examiner should indicate whether it is slight, moderate, or severe.  

The examiner should discuss whether the Veteran's right knee disorder exhibits weakened movement, excess fatigability, or incoordination that is attributable to his service-connected disorder.  If feasible, this decision should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.

B.  With regard to the service-connected herniated nucleus pulposus at the L5-S1 disc, the examiner should discuss all pertinent orthopedic and neurological pathology associated with this disorder, including any limitation of motion and ankylosis (favorable or unfavorable).  [In this regard, it would be helpful if the examiner can separate manifestations of the Veteran's service-connected low back disability with those that he may experience as a result of any post-service work-related injury, including the one that purportedly occurred in July 2006.]

The examiner should discuss whether the Veteran's lumbosacral spine exhibits weakened movement, excess fatigability, or incoordination that is attributable to this service-connected disorder.  If feasible, this decision should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time. 

C.  Finally, the examiner is asked to opine as to whether the Veteran's service-connected right knee and low back disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience-and without regard to any nonservice-connected disabilities.  In answering this question, the examiner should, in the examination report, discuss the Veteran's work-history and specifically note whether the Veteran currently works.  The reasons for any unemployment should be annotated in the examination report.  
A complete rationale must be provided for all opinions rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Thereafter, readjudicate the claims on appeal.  If any of these benefits remains denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

